Case 18-01941        Doc 55     Filed 10/23/18     Entered 10/23/18 16:57:17          Desc         Page 1
                                                  of 4




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 18 B 01941
         Shirley E Edwards

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Marilyn O. Marshall, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 01/23/2018.

         2) The plan was confirmed on 08/08/2018.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

       4) The trustee filed action to remedy default by the debtor in performance under the plan
on 09/25/2018.

         5) The case was Dismissed on 10/03/2018.

         6) Number of months from filing to last payment: 6.

         7) Number of months case was pending: 9.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 18-01941             Doc 55         Filed 10/23/18    Entered 10/23/18 16:57:17                Desc         Page 2
                                                          of 4



 Receipts:

           Total paid by or on behalf of the debtor                    $1,154.25
           Less amount refunded to debtor                                  $0.00

 NET RECEIPTS:                                                                                            $1,154.25


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                        $1,042.48
     Court Costs                                                                      $0.00
     Trustee Expenses & Compensation                                                 $51.93
     Other                                                                            $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                        $1,094.41

 Attorney fees paid and disclosed by debtor:                         $330.00


 Scheduled Creditors:
 Creditor                                              Claim         Claim            Claim       Principal      Int.
 Name                                        Class   Scheduled      Asserted         Allowed        Paid         Paid
 American Infosource LP                  Unsecured         465.85           NA              NA            0.00       0.00
 Ashley Funding Services                 Unsecured           1.00           NA              NA            0.00       0.00
 Ashley Funding Services                 Unsecured            NA            NA              NA            0.00       0.00
 AT&T CORP                               Unsecured         541.43           NA              NA            0.00       0.00
 ATG Credit                              Unsecured           1.00           NA              NA            0.00       0.00
 Blitt & Gaines PC                       Unsecured      6,006.97            NA              NA            0.00       0.00
 Caine & Weiner                          Unsecured           1.00           NA              NA            0.00       0.00
 Cerastes LLC                            Unsecured         775.80           NA              NA            0.00       0.00
 Chase                                   Unsecured           1.00           NA              NA            0.00       0.00
 City of Chicago Department of Revenue   Unsecured      9,091.20       9,111.20        9,111.20           0.00       0.00
 Commonwealth Edison Company             Unsecured      4,394.00       4,461.04        4,461.04           0.00       0.00
 Commonwealth Finance                    Unsecured           1.00           NA              NA            0.00       0.00
 Credit Acceptance Corp                  Unsecured           0.00      6,006.97        6,006.97           0.00       0.00
 Credit Collection Service               Unsecured           1.00           NA              NA            0.00       0.00
 Deloris Johnson                         Unsecured           1.00           NA              NA            0.00       0.00
 Deloris Johnson                         Unsecured           1.00           NA              NA            0.00       0.00
 Deloris Johnson                         Unsecured           1.00           NA              NA            0.00       0.00
 Devon Financial Services Inc            Unsecured      1,167.43            NA              NA            0.00       0.00
 DIRECTV                                 Unsecured         374.96           NA              NA            0.00       0.00
 Elliot Powell                           Unsecured           1.00           NA              NA            0.00       0.00
 Foundation for Outreach Svcs            Unsecured          16.00           NA              NA            0.00       0.00
 Illinois Bell Telephone Company         Unsecured           1.00           NA              NA            0.00       0.00
 Illinois Dept Of Employment Security    Unsecured      9,400.00       9,400.86        9,400.86           0.00       0.00
 Illinois Dept of Revenue 0414           Priority       3,052.25          78.01           78.01           0.00       0.00
 Illinois Dept of Revenue 0414           Unsecured           0.00      3,088.61        3,088.61           0.00       0.00
 Internal Revenue Service                Priority       3,830.00           0.00            0.00           0.00       0.00
 Jefferson Capital Systems LLC           Unsecured         419.00        418.87          418.87           0.00       0.00
 Larry J. Meyer                          Unsecured           1.00           NA              NA            0.00       0.00
 Monique Adams                           Unsecured           1.00           NA              NA            0.00       0.00
 Pathology Consultants of Chicago        Unsecured          86.00           NA              NA            0.00       0.00
 Peoples Energy Corp                     Unsecured      3,000.00       2,857.39        2,857.39           0.00       0.00



UST Form 101-13-FR-S (9/1/2009)
Case 18-01941             Doc 55   Filed 10/23/18    Entered 10/23/18 16:57:17                   Desc       Page 3
                                                    of 4



 Scheduled Creditors:
 Creditor                                        Claim           Claim         Claim         Principal       Int.
 Name                                  Class   Scheduled        Asserted      Allowed          Paid          Paid
 Quantum3 Group                    Unsecured           1.00             NA           NA              0.00        0.00
 Razor Capital LLC                 Unsecured           0.00          294.71       294.71             0.00        0.00
 Speedy Cash                       Secured        1,075.00         1,615.47     1,615.47            59.84        0.00
 Stellar Recovery Inc              Unsecured           1.00             NA           NA              0.00        0.00
 United Auto Credit Co             Unsecured      5,869.22              NA           NA              0.00        0.00
 United States Dept Of Education   Unsecured     14,325.86       14,898.25     14,898.25             0.00        0.00
 US Employees Credit Union         Unsecured      3,813.10         4,068.46     4,068.46             0.00        0.00


 Summary of Disbursements to Creditors:
                                                                 Claim            Principal                 Interest
                                                               Allowed                Paid                     Paid
 Secured Payments:
       Mortgage Ongoing                                           $0.00                  $0.00               $0.00
       Mortgage Arrearage                                         $0.00                  $0.00               $0.00
       Debt Secured by Vehicle                                $1,615.47                 $59.84               $0.00
       All Other Secured                                          $0.00                  $0.00               $0.00
 TOTAL SECURED:                                               $1,615.47                 $59.84               $0.00

 Priority Unsecured Payments:
        Domestic Support Arrearage                                $0.00                  $0.00               $0.00
        Domestic Support Ongoing                                  $0.00                  $0.00               $0.00
        All Other Priority                                       $78.01                  $0.00               $0.00
 TOTAL PRIORITY:                                                 $78.01                  $0.00               $0.00

 GENERAL UNSECURED PAYMENTS:                              $54,606.36                     $0.00               $0.00


 Disbursements:

           Expenses of Administration                              $1,094.41
           Disbursements to Creditors                                 $59.84

 TOTAL DISBURSEMENTS :                                                                               $1,154.25




UST Form 101-13-FR-S (9/1/2009)
Case 18-01941        Doc 55      Filed 10/23/18     Entered 10/23/18 16:57:17            Desc      Page 4
                                                   of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 10/23/2018                             By:/s/ Marilyn O. Marshall
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
